Oliver, Chief Judge:
This appeal for reappraisement relates to certain tires and tubes, exported from France and entered at the port of Houston, Tex.
When the case was called for trial at the port of New York, where hearing had been requested, counsel for the respective parties limited the appeal to three items. Stipulated facts, pertaining to the merchandise in question, establish that the proper basis therefor is statutory foreign value and that such value for “the tires of the type known as 7.50 by 14X” is French francs 9,326, less 20 per centum, less 3 per centum, plus packing; for “tubes of the passenger type described on the invoice as 165-380” is French francs 650, less 20 per centum, less 3 per centum, plus packing; and for “the tubes of the truck type described on the invoice as 7.50/17” is French francs 1,491, less 20 per centum, less 5 per centum, plus packing. As to all other merchandise included in the shipment covered by the entry involved herein, the appraised values are affirmed.
Judgment will be rendered accordingly.